Citation Nr: 1022130	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected left foot 
disorder diagnosed as plantar fasciitis/tarsal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to July 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas which denied the benefit on 
appeal.  

In May 2010, the Veteran testified at a hearing before the 
undersigned via video conference.  A transcript of the 
hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although further delay is regrettable, additional development 
is necessary to adjudicate the Veteran's claim.

In this case, the Veteran contends that his low back pain is 
related to service or a service-connected left foot disorder.  
Specifically, he reported experiencing back pain 
intermittently since a 1993 automobile accident in service.  
He contends that his low back disorder is a result of the 
accident.  He also contends that an altered gait, due to the 
left foot condition, caused or aggravated his low back 
disorder.  The Veteran walks with a cane to aid mobility.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Additionally, service connection may be granted when the 
evidence shows that a particular disability is proximately 
due to or the result of a disability for which service 
connection has already been established.  38 C.F.R. § 
3.310(a) (2009).  Any increase in the severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  38 
C.F.R. § 3.310(b) (2009).  

Service records show evidence of a November 1993 automobile 
accident with subsequent complaints of and treatment for back 
pain.  One record notes back pian for five days following the 
accident, more severe than immediately after.  X-rays of the 
cervical spine were negative.  There is no evidence of x-rays 
of the lumbar spine.

Post-service treatment records from 2005 to 2008 show 
treatment for chronic low back pain with muscle tightness and 
tenderness.  A June 2005 noted low back pain secondary to 
favoring the left foot.  A March 2006 VA examination report 
showed normal x-ray findings for the lumbar spine.  The 
examiner diagnosed a chronic sprain in the low back and 
opined that Veteran's low back condition was not related to 
the service-connected left foot condition.  He did not 
provide reasoning for the opinion, but noted that the Veteran 
was able to walk without assistance.  He did not provide an 
opinion regarding direct service connection.  

In July 2008, the Veteran was afforded a second VA 
examination.  The diagnosis was chronic strain of the lumbar 
spine and the examiner opined that the Veteran's low back 
disability was not directly related to service.  He reasoned 
that the Veteran had not established the chronicity of the 
condition because he could not provide treatment records for 
the period just after service discharge.  The examiner did 
not provide a medical opinion regarding the relationship 
between the Veteran's low back disorder and a service-
connected left foot disorder.

The Board finds the 2006 and 2008 VA examinations inadequate 
for the following reasons.  The March 2006 VA examination 
provided no reasoning for the medical opinion.  See Nieves- 
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, the 
opinion was incomplete as it did not specifically consider 
aggravation as a basis for secondary service connection, and 
did not consider a possible connection between the in-service 
automobile accident and the Veteran's low back condition.  
The 2008 VA examiner's opinion is inadequate because it 
discounted evidence of chronicity on the basis that the 
Veteran had not provided corroborating treatment records.  
Thus, the VA examiner did not consider the Veteran's 
contention that he had experienced back pain since the time 
of the in-service accident, as evidenced by service treatment 
records, and that the condition continued after service.  See 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In this 
regard, significant in case law is that lay persons are not 
competent to opine as to medical etiology or to render 
medical opinions.  See Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
testimony is competent, however, to establish observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person may provide eyewitness account of 
medical symptoms).  The United States Court of Appeals for 
Veterans Claims (Court or CAVC) has emphasized that 
"symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  
Moreover, the VA examiner's opinion was incomplete as it did 
not consider a relationship between the Veteran's current low 
back disorder and a service-connected foot disorder based 
either on proximate cause or aggravation.  Thus, the VA 
opinions of record are considered inadequate and a new VA 
examination must be obtained.

Additionally, the record indicates evidence of outstanding 
treatment records that have not yet been associated with the 
claims file.  In this regard, the RO should attempt to obtain 
private treatment records from 1999 to 2001 as well as 
records from Aarogon Chiropractic Clinic and Lawton 
Outpatient Clinic in Oklahoma.  

Thus, the Board finds a VA examination necessary in order to 
determine the Veteran's complete disability picture and to 
determine whether the Veteran's current low back disorder was 
caused or aggravated by service or a service-connected 
disorder.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2009) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  As this case presents 
certain medical questions which cannot be answered by the 
Board, a VA examination must be conducted.  See Colvin v. 
Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain any relevant, 
outstanding treatment records, to include 
private treatment records from 1999 to 
2001 and records from Aarogon Chiropractic 
Clinic and Lawton Outpatient Clinic in 
Oklahoma.

2.  Thereafter, the Veteran should be 
afforded a VA examination to determine the 
nature and etiology of his low back 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examination report should 
state that the claims folder has been 
reviewed.  All necessary tests should be 
performed.

a.  The examiner should be requested to 
express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the Veteran's low back disorder 
(to include chronic lumbar sprain) is the 
direct result of a disease or injury in 
service.  In particular, the examiner 
should take into account the evidence of 
a 1993 automobile accident in service, 
the Veteran's complaints of back pain in 
service and since that time, and current 
treatment records for back pain.

b.  The examiner should be requested to 
express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the Veteran's low back condition 
(to include chronic lumbar sprain) is 
proximately due to or the result of a 
service-connected left foot disorder.  

c.  The examiner should be requested to 
express an opinion as to whether it is 
more likely, less likely, or as likely as 
not that the Veteran's low back condition 
(to include chronic lumbar sprain) is 
aggravated by a service-connected left 
foot disorder.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

The examiner should provide a thorough and 
complete rationale for all opinions provided 
in the examination report.  

3.  Following completion of the foregoing, 
the RO/AMC must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
RO/AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2009).

4.  After the requested development has 
been completed, the RO/AMC should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand, and all governing 
legal authority.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


